In his motion for rehearing appellant seems to be of opinion that because on an appeal by him of the cause reported in90 Tex. Crim. 90, in which we held the courts of this State to be without jurisdiction of his person to try him, for reasons there fully set out, that, therefore, notwithstanding he has now voluntarily come into the territory of the United States and into the State of Texas where he has been apprehended and tried, that the order of the District Court of Presidio County made before the former trial from which appeal was taken, which order transferred the case to Val Verde County, would be void and, therefore, his plea to the jurisdiction now filed should have been sustained. It is admitted that there was no testimony introduced in support of appellant's plea to the jurisdiction, nor did same contain any facts. In the record before us appears an order of the District *Page 612 
Court of Presidio County made in 1919 changing the venue of this case to Val Verde County upon application by the defendant. In such case we have no doubt of the validity of such order and that this appellant is not now in a position to object to the jurisdiction of the District Court of Val Verde County.
The motion for rehearing is overruled.
Overruled.